Exhibit 10.3

REGISTRATION RIGHTS AGREEMENT, dated as of _______ __, 200_ (the “Agreement”)
among Smart Balance, Inc. (F/K/A Boulder Specialty Brands, Inc.), a Delaware
corporation (the “Corporation”), and the INVESTORS (as herein defined).

The Investors own or have the right to purchase or otherwise acquire shares of
the Common Stock (as hereinafter defined) of the Corporation. The Corporation
and the Investors deem it to be in their respective best interests to set forth
their rights in connection with public offerings and sales of the Common Stock
and are entering into this Agreement as a condition to and in connection with
the Investors entering into the Securities Purchase Agreement (as herein
defined).

NOW, THEREFORE, in consideration of the premises and mutual covenants and
obligations hereinafter set forth, the Corporation and the Investors hereby
agree as follows:

Section 1. Definitions.

As used in this Agreement, the following terms shall have the following
meanings:

“Affiliate” means, with respect to any Person, any (a) director, officer,
limited or general partner, member or stockholder holding 5% or more of the
outstanding capital stock or other equity interests of such Person, (b) any
spouse, parent, sibling or descendant of such Person (or a spouse, parent,
sibling or descendant of a Person specified in clause (a) above relating to such
Person) and (c) other Person that, directly or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such Person. The term “control” includes, without limitation, the possession,
directly or indirectly, of the power to direct the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Board” means the Board of Directors of the Corporation.

“Commission” means the Securities and Exchange Commission or any other agency at
the time administering the Securities Act.

“Common Stock” means the common stock, $0.0001 par value per share, of the
Corporation.

“Effectiveness Date” means, with respect to the Registration Statement required
to be filed pursuant to Section 2 hereunder, the earlier of (a) the 30th
calendar day following the Filing Date (or 60th calendar day in the event of a
full review by the Commission) and (b) the fifth (5th) Business Day following
the date on which the Corporation is notified by the



--------------------------------------------------------------------------------

Commission that the Registration Statement will not be reviewed or is no longer
subject to further review and comments.

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations of the Commission promulgated
thereunder, all as the same shall be in effect from time to time.

“Filing Date” means, with respect to the Registration Statement required to be
filed pursuant to Section 2 hereunder, the 14th calendar day following the date
hereof.

“Free Writing Prospectus” means a free writing prospectus as defined in Rule 405
under the Securities Act.

“Investors” means the holders of Restricted Shares identified on Annex I hereto
and includes any successor to, or assignee or transferee of, any such Person who
or which agrees in writing to be treated as an Investor hereunder and to be
bound by the terms and comply with all applicable provisions hereof.

“Issuer Free Writing Prospectus” means an issuer free writing prospectus as
defined in Rule 433 under the Securities Act.

“Other Shares” means at any time those shares of Common Stock which do not
constitute Primary Shares or Registrable Shares hereunder.

“Permitted Free Writing Prospectus” shall have the meaning set forth in
Section 22.

“Person” shall be construed in the broadest sense and means and includes a
natural person, a partnership, a corporation, an association, a joint stock
company, a limited liability company, a trust, a joint venture, an
unincorporated organization and any other entity and any federal, state,
municipal, foreign or other government, governmental department, commission,
board, bureau, agency or instrumentality, or any private or public court or
tribunal.

“Primary Shares” means at any time authorized but unissued shares of Common
Stock.

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A), as amended or supplemented by any
prospectus supplement, with respect to the terms of the offering of any portion
of the Registrable Shares covered by the Registration Statement, and all other
amendments and supplements to the Prospectus, including post–effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.

“Registrable Shares” means the Restricted Shares held by the Investors.

 

-2-



--------------------------------------------------------------------------------

“Registration Statement” means the registration statement required to be filed
pursuant to Section 2 hereunder, including the Prospectus, amendments and
supplements to the registration statement or Prospectus, including pre– and
post–effective amendments, and all exhibits thereto, and all material
incorporated by reference or deemed to be incorporated by reference in the
Registration Statement.

“Requisite Investors” means any Investor or group of Investors who hold at least
40% of the Registrable Shares at such time.

“Requisite Sale Investors” means with respect to any particular sale or
offering, any Investor or group of Investors who hold at least 40% of the
Registrable Shares participating in such applicable sale or offering.

“Restated Certificate” means the Restated Certificate of Incorporation of the
Corporation dated as of or about the date hereof, as may be amended from time to
time.

“Restricted Shares” means shares of Common Stock, shares of Common Stock issued
as a dividend or other distribution with respect to or in exchange for or in
replacement of shares of Common Stock, and shares of Common Stock issuable upon
exercise, exchange or conversion of any other securities which by their terms
are exercisable or exchangeable for or convertible into Common Stock (including
exercised or unexercised warrants for or convertible preferred stock or
convertible debt securities in each case for preferred stock or Common Stock).
As to any particular Restricted Shares held by an Investor, once issued, such
Restricted Shares shall cease to be Restricted Shares when (i) all such shares
of Common Stock have been registered under the Securities Act, the registration
statement in connection therewith has been declared effective and they have been
disposed of pursuant to such effective registration statement, (ii) all such
shares of Common Stock are eligible to be sold or distributed pursuant to Rule
144(k) in a single transaction by such Investor without limitation and without
volume restrictions, or (iii) they shall have ceased to be outstanding.

“Rule 144” means Rule 144 promulgated under the Securities Act or any successor
rule thereto or any complementary rule thereto (including, without limitation,
Rule 144A).

“Rule 405” means Rule 405 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

-3-



--------------------------------------------------------------------------------

“Rule 430A” means Rule 430A promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations of the Commission thereunder, all as the
same shall be in effect from time to time.

“Securities Purchase Agreement” means the Securities Purchase Agreement dated as
of September 25, 2006, among the Corporation and the Investors, as the same may
be modified, supplemented or amended from time to time.

“Trading Day” means a day on which the Common Stock is trading on a Trading
Market.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the Nasdaq
Capital Market, the American Stock Exchange, the New York Stock Exchange, the
Nasdaq Global Market or the OTC Bulletin Board.

“Warrants” means the warrants to purchase Common Stock of the Corporation issued
pursuant to the Securities Purchase Agreement, as they may be amended from time
to time.

Section 2. Mandatory Registration.

(a) On or prior to the Filing Date, the Corporation shall prepare and file with
the Commission the Registration Statement covering the resale of all of the
Registrable Shares for an offering to be made on a continuous basis pursuant to
Rule 415, or if Rule 415 is not available for offers or sales of the Registrable
Shares, for such other means of distribution of Registrable Shares as the
Investors may specify. The Registration Statement required hereunder shall be on
Form S–3 (except if the Corporation is not then eligible to register for resale
the Registrable Shares on Form S–3, in which case the Registration Statement
shall be on another appropriate form in accordance herewith). The Registration
Statement required hereunder shall contain (except if otherwise directed by the
Investors) the “Plan of Distribution” attached hereto as Annex A. Each Investor
agrees to furnish to the Corporation a completed Questionnaire in the form
attached to this Agreement as Annex B (a “Selling Shareholder Questionnaire”)
not less than five (5) Trading Days prior to the Filing Date. The Corporation
shall use its reasonable best efforts to cause the Registration Statement to be
declared effective under the Securities Act (unless it becomes effective
automatically upon filing) as promptly as possible after the filing thereof, and
shall use its reasonable best efforts to keep such Registration Statement
continuously effective under the Securities Act (including the filing of any
necessary amendments, post-effective amendments and supplements) until such date
when there are no longer any Registrable Shares outstanding (the “Effectiveness
Period”). The Corporation shall telephonically request effectiveness of the
Registration Statement (unless it becomes effective automatically upon filing)
as of 5:00 pm Eastern Time on a Trading Day. The Corporation shall promptly
notify the Investors via facsimile or email of the effectiveness of a
Registration Statement on the same

 

-4-



--------------------------------------------------------------------------------

Trading Day that the Corporation telephonically confirms effectiveness with the
Commission (if possible, otherwise as soon as practicable on the following
Trading Day), which shall be the date requested for effectiveness of a
Registration Statement (the “Effective Date”), unless the Registration Statement
becomes automatically effective upon filing, in which case the “Effective Date”
shall be the date on which the Registration Statement was filed. The Corporation
shall, by 9:30 am Eastern Time on the Trading Day after the Effective Date, file
a Rule 424(b) prospectus with the Commission.

(b) If: (i) the Registration Statement is not filed on or prior to the Filing
Date (if the Corporation files the Registration Statement without affording the
Investors the opportunity to review and comment on the same as required by
Section 5(b), the Corporation shall not be deemed to have satisfied this clause
(i)); or (ii) the Registration Statement does not become automatically effective
or is not declared effective by the Commission on or before the Effectiveness
Date or (iii) after the Effectiveness Date, a Registration Statement ceases for
any reason to remain continuously effective as to all Registrable Shares for
which it is required to be effective, or the Investors are not permitted to
utilize the Prospectus therein to resell such Registrable Shares in either event
for 45 consecutive calendar days or for more than an aggregate of 90 calendar
days during any 12-month period (which need not be consecutive Trading Days);
provided, no suspension period may begin until at least five (5) days have
passed since any previous 45 consecutive calendar day suspension period (any
such failure or breach being referred to as an “Event,” and for purposes of
clause (i) or (ii) the date on which such breach occurs, and for purposes of
clause (iii) the date on which such 45 or 90 calendar day period, as applicable,
is exceeded, being referred to as an “Event Date”), then in addition to any
other rights or remedies the Investors may have hereunder or under applicable
law, Investors shall have the rights set forth in Section 9(e) of the Restated
Certificate, Section 4(c) of the Warrants and each holder of Registrable Shares
that are shares of Common Stock shall have the right to be issued by the
Corporation, on each ninety (90) day anniversary of the Event Date (if the
applicable Event shall not have been cured by such date) until the applicable
Event is cured with respect to each such share of Common Stock, a fractional
share of Common Stock calculated by dividing (x) the decrease in the Conversion
Price (as defined in the Restated Certificate) of a Series A Preferred Share (as
defined in the Restated Certificate) as a result of the same Event pursuant to
Section 9(e) of Article IV of the Restated Certificate for the same period by
(y) $7.46 (subject to equitable adjustment as a result of any stock dividend,
stock split, combination, reverse split, reclassification or similar event after
the date hereof). In no event will the holder of Series A Preferred Shares or
Warrants be entitled to receive a cash settlement or other consideration in lieu
of the adjustments, rights and remedies provided in this Section 2(b) in respect
of any Event with respect to the Series A Preferred Shares or Warrants so held
(and not with respect to other equity securities that may be held by such
holder).

(c) In the event that, in the reasonable judgment of the Corporation, it is
advisable to suspend use of a Registration Statement or Prospectus therein due
to pending material developments or other events that have not yet been publicly
disclosed and as to which the Corporation believes public disclosure would be
detrimental to the Corporation, the Corporation shall notify all holders of
Registrable Shares to such effect, and, upon receipt of such notice, each of
the holders of Registrable Shares shall immediately discontinue any sales
of Registrable Shares pursuant to such Registration Statement and/or Prospectus
until each of such holders has received copies of a supplemented or amended
prospectus or until the holders

 

-5-



--------------------------------------------------------------------------------

are advised in writing by the Corporation that the then current prospectus may
be used and has received copies of any additional or supplemental filings that
are incorporated or deemed incorporated by reference in such
prospectus. Notwithstanding anything to the contrary herein, the Corporation
shall not exercise its rights under the preceding sentence to suspend sales
of Registrable Shares for a period in excess of 45 consecutive calendar days or
for more than an aggregate of 90 calendar days during any 12-month period (which
need not be consecutive Trading Days); provided, no suspension period may begin
until at least five (5) days have passed since any previous 45 consecutive
calendar day suspension period.

Section 3. Piggyback Registration.

Anything contained in Section 2 to the contrary notwithstanding, if, at any time
the Corporation proposes for any reason to register Primary Shares or Other
Shares under the Securities Act whether or not pursuant to registration rights
granted to other holders of its securities and whether or not for sale for its
own account (other than on Form S-4 or Form S-8 promulgated under the Securities
Act (or any successor forms thereto)) in an underwritten offering, the
Corporation shall give written notice to the Investors of its intention to so
register such Primary Shares or Other Shares at least 30 days before the initial
filing of the registration statement related thereto and, upon the request,
delivered to the Corporation within 20 days after delivery of any such notice by
the Corporation, of any of the Investors to include in such registration
Registrable Shares (which request shall specify the number of Registrable Shares
proposed to be included in such registration and the Person owning such
Registrable Shares), the Corporation shall use its reasonable best efforts to
cause all such Registrable Shares to be included in such registration on the
same terms and conditions as the securities otherwise being sold in such
registration; provided, however, that if the managing underwriter advises the
Corporation that the inclusion of all Registrable Shares requested to be
included in such registration would interfere with the successful marketing
(including pricing) of the Primary Shares or Other Shares proposed to be
registered by the Corporation, then the number of Primary Shares, Registrable
Shares and Other Shares proposed to be included in such registration shall be as
follows:

(i) If the registration is of Primary Shares undertaken for the Corporation’s
account:

(A) first, the Primary Shares;

(B) second, the Registrable Shares and any shares of Common Stock, if any, as to
which registration has been requested pursuant to written contractual piggy-back
registration rights of security holders set forth in the Registration Rights
Agreement dated on or about December 16, 2005 by and among the Company and the
parties thereto (the “Founders Registration Rights Agreement”) (or, if
necessary, such Registrable Shares and other registrable shares pro rata among
the holders thereof based upon the number of Registrable Shares and other
registrable shares requested to be registered by each such holder); and

(C) third, the Other Shares; and

 

-6-



--------------------------------------------------------------------------------

(ii) If the registration is a “demand” registration undertaken at the demand of
Persons other than the holders of Registrable Shares pursuant to Section 2.1 of
the Founders Registration Rights Agreement or that have been granted after the
date hereof as permitted hereunder:

(A) first, the shares of Common Stock for the account of the demanding Persons
pursuant to Section 2.1 of the Founders Registration Rights Agreement, and
Registrable Shares pursuant to Section 3 hereof (or, if necessary, such
Registrable Shares and other registrable shares pro rata among the holders
thereof based upon the number of Registrable Shares and other registrable shares
requested to be registered by each such holder);

(B) second, the Primary Shares;

(C) third, the Other Shares.

Section 4. Holdback Agreement.

If the Corporation at any time pursuant to Section 2 shall register under the
Securities Act Registrable Shares for sale to the public pursuant to an
underwritten offering, the Corporation shall not, without the prior written
consent of the Requisite Sale Investors, effect any public sale or distribution
of the Corporation’s equity securities similar to those being registered, or any
securities convertible into or exercisable or exchangeable for such equity
securities, for such period as shall be determined by the managing underwriters,
which period shall not begin more than ten (10) days prior to the effectiveness
of the registration statement pursuant to which such public offering shall be
made and shall not last more than 90 days after the effective date of such
registration statement.

Section 5. Preparation and Filing.

If and whenever the Corporation is under an obligation pursuant to the
provisions of this Agreement to effect the registration of any Registrable
Shares, the Corporation shall, as expeditiously as practicable:

(a) use its reasonable best efforts to cause a registration statement that
registers such Registrable Shares to become and remain effective until all of
such Registrable Shares have been disposed of;

(b) furnish, at least two (2) business days before filing of the Registration
Statement or other registration statement that registers such Registrable
Shares, the Prospectus or other prospectus relating thereto or any amendments or
supplements relating to such a registration statement or prospectus, to the
Investors, one counsel selected by the holders of Registrable Shares (which
counsel shall initially be O’Melveny & Myers LLP until such time as notice
otherwise given in writing by the Requisite Investors) requesting such
registration (the “Investors’ Counsel”), and any other counsel of such holders
copies of all such documents proposed to be filed which documents shall be
subject to review thereof (it being understood that such two-business-day period
need not apply to successive drafts of the same document proposed to be filed so
long as such successive drafts are supplied to such holders, the Investors’

 

-7-



--------------------------------------------------------------------------------

Counsel and such other counsel in advance of the proposed filing by a period of
time that is customary and reasonable under the circumstances). The Corporation
shall not file the Registration Statement or any such Prospectus, or any other
registration statements or prospectuses hereunder or any amendments or
supplements thereto to which the Requisite Investors reasonably object in good
faith as to the adequacy of such Registration Statement or any such Prospectus
or the compliance of such document with applicable laws;

(c) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to ensure the inclusion of all Registrable Shares in such applicable
registration statement and/or prospectus and as may be necessary to keep such
registration statement effective until all of such Registrable Shares have been
disposed of and to comply with the provisions of the Securities Act with respect
to the sale or other disposition of such Registrable Shares; cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; and respond
as promptly as reasonably possible to any comments received from the Commission
with respect to the Registration Statement or any amendment thereto;

(d) notify in writing the holders of Registrable Shares participating in such
registration, their counsel and the Investors’ Counsel (i) of the receipt by the
Corporation of any notification with respect to any comments by the Commission
with respect to such registration statement or prospectus or any amendment or
supplement thereto or any request by the Commission for the amending or
supplementing thereof or for additional information with respect thereto,
(ii) of the receipt by the Corporation of any notification with respect to the
issuance by the Commission of any stop order suspending the effectiveness of
such registration statement or prospectus or any amendment or supplement thereto
or the initiation or threatening of any proceeding for that purpose, (iii) of
the receipt by the Corporation of any notification with respect to the
suspension of the qualification of such Registrable Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purposes and (iv) of the existence of any fact or the happening of any event
that causes the Corporation to become an “ineligible issuer,” as defined in Rule
405;

(e) use its reasonable best efforts to register or qualify such Registrable
Shares under such other securities or blue sky laws of such jurisdictions as the
holders of Registrable Shares reasonably request and do any and all other acts
and things which may be reasonably necessary or advisable to enable such holders
to consummate the disposition in such jurisdictions of the Registrable Shares
owned by the holders; provided, however, that the Corporation will not be
required to qualify generally to do business, subject itself to general taxation
or consent to general service of process in any jurisdiction where it would not
otherwise be required to do so but for this paragraph (e);

(f) use its reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of the
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Shares for sale in any
jurisdiction, at the earliest practicable moment;

 

-8-



--------------------------------------------------------------------------------

(g) furnish to the Investors such number of copies of a summary prospectus, if
any, or other prospectus, including a preliminary prospectus, in conformity with
the requirements of the Securities Act, and such other documents as such
Investors may reasonably request in order to facilitate the public sale or other
disposition of such Registrable Shares;

(h) without limiting subsection (e) above, use its reasonable best efforts to
cause such Registrable Shares to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Corporation to enable the Investors holding such
Registrable Shares to consummate the disposition of such Registrable Shares;

(i) notify the Investors holding such Registrable Shares immediately at any time
when a prospectus relating to such Registrable Shares or any document related
thereto includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing and, at the
request of the Investors prepare and furnish to such Investors a reasonable
number of copies of a supplement to or an amendment of such prospectus as may be
necessary so that, as thereafter delivered to the offerees of such shares, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing;

(j) make available upon reasonable notice and during normal business hours, for
inspection by the Investors holding such Registrable Shares, any underwriter
participating in any disposition pursuant to such registration statement and any
attorney, accountant or other agent retained by the Investors or underwriter
(collectively, the “Inspectors”), all pertinent financial and other records,
pertinent documents and properties of the Corporation (collectively, the
“Records”), as shall be reasonably necessary to enable them to exercise their
due diligence responsibility, and cause the Corporation’s officers, directors,
employees, counsel and independent certified public accountants to supply all
information (together with the Records, the “Information”) reasonably requested
by any such Inspector in connection with such registration statement. Any of the
Information which the Corporation determines in good faith to be confidential,
and of which determination the Inspectors are so notified, shall not be
disclosed by the Inspectors unless (i) the disclosure of such Information is
necessary to avoid or correct a material misstatement or omission in the
registration statement, (ii) the release of such Information is ordered pursuant
to a subpoena or other order from a court or governmental agency or authority of
competent jurisdiction, (iii) such Information has been made generally available
to the public through no breach of the nondisclosure obligations of the
Inspectors or their Affiliates or (iv) such disclosure is required to be made
under applicable law;

(k) if requested by one or more Requisite Sale Investors, (i) engage one or more
nationally recognized firms of investment bankers reasonably acceptable to the
Corporation and selected by the Requisite Sale Investors, to act as lead
managing underwriter or underwriters on a “firm commitment” basis in connection
with such offering and shall select any additional investment bankers and
managers to be used in connection with such offering and (ii) enter into an
underwriting agreement with such applicable underwriters which agreement shall
include terms and provisions customary for transactions of this type, including
representations

 

-9-



--------------------------------------------------------------------------------

and warranties, closing conditions, covenants and indemnification (as set forth
in Section 7 hereof); in such event, the right of any holder of Registrable
Shares to include its Registrable Shares in such registration or prospectus
supplement, as applicable, shall be conditioned upon such holder’s participation
in such underwriting and the willingness of such holder to execute the
underwriting agreement, or designate a nominee to execute the underwriting
agreement, as a selling stockholder, provided no holder of Registrable Shares
included in such underwritten offering shall be required to make any
representations or warranties in the underwriting agreement except, if
applicable, with respect to such holder’s organization, good standing,
authority, title to Registrable Shares, lack of conflict of such sale with such
holder’s material agreements and organizational documents, and with respect to
written information relating to such holder that such holder has furnished in
writing expressly for inclusion in such registration statement or prospectus
supplement, as applicable;

(l) if necessary, use its reasonable best efforts to obtain from its independent
certified public accountants “cold comfort” letters in customary form and at
customary times and covering matters of the type customarily covered by cold
comfort letters and deliver such letters to any applicable underwriters;

(m) use its reasonable best efforts to obtain from its counsel an opinion or
opinions in customary form and deliver such opinions to any applicable
underwriters;

(n) issue and deliver customary officer’s and other closing certificates to any
applicable underwriters;

(o) provide a transfer agent and registrar (which may be the same entity and
which may be the Corporation) for such Registrable Shares;

(p) promptly issue to any underwriter to which the Investors holding such
Registrable Shares may sell shares in such offering certificates evidencing such
Registrable Shares;

(q) list such Registrable Shares on any national securities exchange (including
the New York Stock Exchange, American Stock Exchange and the Nasdaq Stock
Exchange) on which any shares of the Common Stock are listed or, if the Common
Stock is not listed on a national securities exchange, use its reasonable best
efforts to qualify such Registrable Shares for inclusion on the automated
quotation system of the National Association of Securities Dealers, Inc. (the
“NASD”), or such other national securities exchange as the Requisite Sale
Investors shall reasonably request; provided, in no event with the holder of
Series A Preferred Shares or Warrants be entitled to receive a cash settlement
or other consideration in lieu of the adjustments provided in Section 9(e) of
the Restated Certificate or Section 4(c) of the Warrants with respect to a
default as to the foregoing with respect to the Series A Preferred Shares or
Warrants so held (and not with respect to other equity securities that may be
held by the Holder);

(r) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission and make available to its
securityholders, as soon as reasonably practicable, earning statements meeting
the requirements of Section 11(a) of the

 

-10-



--------------------------------------------------------------------------------

Securities Act or Rule 158 thereunder covering a period of 12 months beginning
within three months after the effective date of the subject registration
statement;

(s) if requested by a selling holder of Registrable Shares, the Corporation
shall (i) as soon as practicable incorporate in a prospectus supplement or
post-effective amendment such information as such holder reasonably requests to
be included therein relating to the sale and distribution of Registrable Shares,
including, without limitation, information with respect to the number of
Registrable Shares being offered or sold, the purchase price being paid therefor
and any other terms of the offering of the Registrable Shares to be sold in such
offering; (ii) as soon as practicable make all required filings of such
prospectus supplement or post-effective amendment after being notified of the
matters to be incorporated in such prospectus supplement or post-effective
amendment; and (iii) as soon as practicable, supplement or make amendments to
any Registration Statement reasonably requested by such holder;

(t) otherwise use its reasonable best efforts to take all other steps necessary
to effect the registration of such Registrable Shares contemplated hereby;

(u) if an Investor is or is to be identified by the Commission or the NASD as an
“underwriter”, at the request of such Investor, the Corporation shall
(A) furnish to such Investor, on the date of the effectiveness of the
Registration Statement and thereafter from time to time on such dates as such
Investor may reasonably request (i) a letter, dated such date, from the
Corporation’s independent certified public accountants in form and substance as
is customarily given by independent certified public accountants to underwriters
in an underwritten public offering, addressed to the Investors, and (ii) an
opinion, dated as of such date, of counsel representing the Corporation for
purposes of such Registration Statement, in form, scope and substance as is
customarily given in an underwritten public offering, addressed to the
Investors, and (B) permit such Investor to participate in good faith in the
preparation of such registration or comparable statement and to require the
insertion therein of material, furnished to the Corporation in writing, which in
the reasonable judgment of such holder and its counsel should be included,
subject to review by the Corporation and their counsel after consultation with
such holder. Notwithstanding anything herein to the contrary, no Investor shall
be designated as an “underwriter” by the Corporation in any Registration
Statement without the consent of such Investor; and

(v) in connection with the due diligence efforts of any Investor who is or is to
be identified as an “underwriter,” the Corporation shall make available for
inspection during business hours and upon reasonable advance request by (i) any
Investor, (ii) counsel for such Investor and (iii) one firm of accountants or
other agents retained by such Investor (collectively, the “Deemed Underwriter
Inspectors”), all Records, as shall be reasonably deemed necessary by each
Deemed Underwriter Inspector, and cause the Corporation’s officers, directors
and employees to supply all information which any Deemed Underwriter Inspector
may reasonably request.

The Corporation shall not permit any officer, director, underwriter, broker or
any other person acting on behalf of the Corporation to use any Free Writing
Prospectus in connection with the Registration Statement covering Registrable
Shares, without the prior written consent of the Requisite Sale Investors which
consent shall not be unreasonably withheld

 

-11-



--------------------------------------------------------------------------------

or delayed. Any consent to the use of a Free Writing Prospectus included in an
underwriting agreement to which the Requisite Sale Investors are parties shall
be deemed to satisfy the requirement for such consent. Each holder of the
Registrable Shares, upon receipt of any notice from the Corporation of any event
of the kind described in Section 5(i) hereof, shall forthwith discontinue
disposition of the Registrable Shares pursuant to the registration statement
covering such Registrable Shares until such holder’s receipt of the copies of
the supplemented or amended prospectus contemplated by Section 5(i) hereof, and,
if so directed by the Corporation, such holder shall deliver to the Corporation
all copies, other than permanent file copies then in such holder’s possession,
of the prospectus covering such Registrable Shares at the time of receipt of
such notice.

Section 6. Expenses.

All expenses incurred by the Corporation, and all expenses separately incurred
by the Investors (up to $500,000 in the aggregate for the expenses separately
incurred by the Investors), in complying with their obligations pursuant to this
Agreement and in connection with the registration and disposition of Registrable
Shares, including, without limitation, all registration and filing fees
(including all filing fees incident to filing with the NASD), fees and expenses
of complying with securities and blue sky laws, printing expenses, fees and
expenses of the Corporation’s counsel and accountants and fees and expenses of
the Investors’ Counsel, up to a maximum of $200,000 in the aggregate for the
Investors’ Counsel per registration and underwriting, as applicable, shall be
paid by the Corporation, including all underwriting fees and expenses (including
legal expenses and expenses of the Corporation’s other advisors); provided,
however, that all underwriting discounts and selling commissions applicable to
the Registrable Shares and Other Shares shall be borne by the holders selling
such Registrable Shares and Other Shares, in proportion to the number of such
Registrable Shares and Other Shares sold by each such holder.

Section 7. Indemnification.

(a) In connection with any registration of any Registrable Shares under the
Securities Act pursuant to this Agreement, the Corporation shall indemnify and
hold harmless the holders of Registrable Shares, each of such holder’s officers,
directors, employees, members, partners, and advisors and their respective
Affiliates, each underwriter, broker or any other person acting on behalf of the
holders of Registrable Shares and each other Person, if any, who controls any of
the foregoing Persons within the meaning of the Securities Act against any
losses, claims, damages, liabilities, or actions joint or several (or actions in
respect thereof), to which any of the foregoing persons may become subject under
the Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or allegedly untrue statement of a material fact contained in
the registration statement under which such Registrable Shares were registered
under the Securities Act, any preliminary prospectus or final prospectus
contained therein or otherwise filed with the Commission, any amendment or
supplement thereto or any document incident to registration or qualification of
any Registrable Shares, or any Issuer Free Writing Prospectus, or arise out of
or are based upon the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading or, with respect to any prospectus, necessary to make the
statements therein in light of the circumstances

 

-12-



--------------------------------------------------------------------------------

under which they were made not misleading, or any violation by the Corporation
of the Securities Act or state securities or blue sky laws applicable to the
Corporation or relating to action or inaction required of the Corporation in
connection with such registration or qualification under such state securities
or blue sky laws; and shall reimburse such Persons for any legal or other
expenses reasonably incurred by any of them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Corporation shall not be liable in any such case to the extent that any
such loss, claim, damage, liability or action (including any legal or other
expenses incurred) arises out of or is based upon an untrue statement or
allegedly untrue statement or omission or alleged omission made in said
registration statement, preliminary prospectus, final prospectus, amendment,
supplement, Issuer Free Writing Prospectus or document incident to registration
or qualification of any Registrable Shares in reliance upon and in conformity
with written information furnished to the Corporation by the holders of
Registrable Shares specifically for use in the preparation thereof or for such
holders’ failure to deliver a prospectus, Issuer Free Writing Prospectus or for
selling any shares of Common Stock pursuant to such prospectus after the
Corporation has provided to such holder written notice of the Corporation’s
receipt of a stop order relating to such Registration Statement or for selling
any shares of Common Stock pursuant to such prospectus after the holder has
received written notice pursuant to Section 2(c).

(b) In connection with any registration of Registrable Shares under the
Securities Act pursuant to this Agreement, each holder of Registrable Shares
shall severally (based on the percentage of all Registrable, Primary and Other
Shares included in such registration that were owned by such holder) and not
jointly and severally indemnify and hold harmless the Corporation, each director
of the Corporation, each employee and advisor of the Corporation, each officer
of the Corporation who shall sign such registration statement, each underwriter,
broker or other person acting on behalf of the holders of Registrable Shares,
the Affiliates of each of the foregoing, and each person who controls any of the
foregoing persons within the meaning of the Securities Act with respect to any
statement or omission from such registration statement, any preliminary
prospectus or final prospectus contained therein or otherwise filed with the
Commission, any amendment or supplement thereto or Issuer Free Writing
Prospectus or any document incident to registration or qualification of any
Registrable Shares, if such statement or omission was made in reliance upon and
in conformity with written information furnished to the Corporation or such
underwriter by such holder of Registrable Shares specifically for use in
connection with the preparation of such registration statement, preliminary
prospectus, final prospectus, amendment, supplement, document or Issuer Free
Writing Prospectus or for such holders’ failure to deliver a prospectus or
Issuer Free Writing Prospectus, or for selling any shares of Common Stock
pursuant to such prospectus after the Corporation has provided to such holder
written notice of the Corporation’s receipt of a stop order relating to such
Registration Statement or for selling any shares of Common Stock pursuant to
such prospectus after the holder has received written notice pursuant to
Section 2(c); provided, however, that the maximum amount of liability in respect
of such indemnification shall be limited, in the case of each holder of
Registrable Shares, to an amount equal to the net proceeds actually received by
such holder from the sale of Registrable Shares effected pursuant to such
registration.

(c) Promptly after receipt by an indemnified party of notice of the commencement
of any action involving a claim referred to in this Section 7, such indemnified

 

-13-



--------------------------------------------------------------------------------

party will, if a claim in respect thereof is made against an indemnifying party,
give written notice to the latter of the commencement of such action. The
failure of any indemnified party to notify an indemnifying party of any such
action shall not (unless such failure shall have a material adverse effect on
the indemnifying party) relieve the indemnifying party from any liability in
respect of such action that it may have to such indemnified party hereunder. In
case any such action is brought against an indemnified party, the indemnifying
party will be entitled to participate in and to assume the defense thereof,
jointly with any other indemnifying party similarly notified to the extent that
it may wish, with counsel reasonably satisfactory to such indemnified party, and
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party shall not be
responsible for any legal or other expenses subsequently incurred by the
indemnified party in connection with the defense thereof; provided, however,
that if any indemnified party shall have reasonably concluded that there may be
one or more legal or equitable defenses available to such indemnified party
which are additional to or conflict with those available to the indemnifying
party, or that such claim or litigation involves or could have an effect upon
matters beyond the scope of the indemnity agreement provided hereunder, the
indemnifying party shall not have the right to assume the defense of such action
on behalf of such indemnified party (but shall have the right to participate
therein with counsel of its choice) and such indemnifying party shall reimburse
such indemnified party and any Person controlling such indemnified party for
that portion of the fees and expenses of any counsel retained by the indemnified
party which is reasonably related to the matters covered by the indemnity
agreement provided hereunder. If the indemnifying party assumes the defense of a
claim, the indemnified party shall agree to any settlement, compromise or
discharge of a claim that the indemnifying party may recommend that has as the
sole remedy monetary damages, that by its terms obligates the indemnifying party
to pay the full amount of the liability in connection with such claim, and that
has no finding or admission of any violation of any law or regulation or of the
rights of any Person and no effect on any other claims that may be made against
the indemnified party. If the indemnifying party is not entitled to, or elects
not to, assume the defense of a claim, it will not be obligated to pay the fees
and expenses of more than one counsel with respect to such claim.

(d) If the indemnification provided for hereunder is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, claim, damage, liability or action referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amounts paid or payable by such indemnified party as a
result of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other in connection with the statements
or omissions which resulted in such loss, claim, damage, liability or action as
well as any other relevant equitable considerations. The relative fault of the
indemnifying party and of the indemnified party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The parties agree
that it would not be just and equitable if contribution pursuant hereto does not
take account of the equitable considerations referred to herein. No person
guilty or liable of fraudulent misrepresentation shall be entitled to
contribution from any person.

 

-14-



--------------------------------------------------------------------------------

Section 8. Information by Holder.

The Investors shall furnish to the Corporation such written information
regarding the Investors and the distribution proposed by any Investors as the
Corporation may reasonably request in writing and as shall be reasonably
required in connection with any registration referred to in this Agreement.

Section 9. Exchange Act Compliance.

The Corporation shall comply with all of the reporting requirements of the
Exchange Act applicable to it and shall comply with all other public information
reporting requirements of the Commission which are conditions to the
availability of Rule 144. The Corporation shall cooperate with the Investors in
supplying such information as may be necessary for the Investors to complete and
file any information reporting forms presently or hereafter required by the
Commission as a condition to the availability of Rule 144. The Corporation shall
cause its counsel to issue a legal opinion to the Corporation’s transfer agent
if required by the Corporation’s transfer agent to effect the removal of any
legend to the extent that such legend is permitted to be removed in accordance
with the terms of Rule 144, this Agreement and the other applicable rules and
regulations.

Section 10. No Conflict of Rights; Future Rights.

The Corporation shall not, after the date hereof, grant any registration rights
which conflict with or impair the rights granted to the Investors hereby. If at
any time following the date hereof, the Corporation shall grant to any present
or future stockholder of the Corporation rights to in any manner cause or
participate in any registration statement of the Corporation that, in the
judgment of the Requisite Investors, are superior to or conflict with the rights
granted to the Investors hereby, such grant shall be null, void and ultra vires.
Notwithstanding anything to the contrary in this Section 10, the Company may,
without the further consent of any other party hereto, amend Annex I hereto upon
delivery of a counterpart signature page by any party, or an Affiliate or
assignee thereof, who receives shares of Common Stock pursuant to Section 2.13
of the SB Merger Agreement (as defined in the Securities Purchase Agreement) to
add such party as an “Investor” hereunder.

Section 11. Termination.

This Agreement shall terminate and be of no further force or effect following
the expiration of the Effectiveness Period, except for Sections 2(b), 6 and 7
hereof.

Section 12. Benefits of Agreement; Third Party Beneficiaries.

Except as provided herein, this Agreement shall bind and inure to the benefit of
the Corporation, the Investors and subject to Section 13, the respective
successors and permitted assigns of the Corporation and the Investors.

 

-15-



--------------------------------------------------------------------------------

Section 13. Assignment.

Each Investor may assign its rights hereunder to any purchaser or transferee of
Registrable Shares; provided, however, that such purchaser or transferee shall,
as a condition to the effectiveness of such assignment, be required to execute a
counterpart to this Agreement agreeing to be treated as an Investor whereupon
such purchaser or transferee shall have the benefits and liabilities of, and
shall be subject to the restrictions contained in, this Agreement as if such
purchaser or transferee was originally included in the definition of an Investor
herein and had originally been a party hereto. The Corporation may not assign
any rights hereunder without the consent of the Requisite Investors.

Section 14. Entire Agreement.

This Agreement, and the other writings referred to herein or delivered pursuant
hereto, contain the entire agreement among the parties hereto with respect to
the subject matter hereof and supersede all prior and contemporaneous
arrangements or understandings with respect thereto.

Section 15. Notices.

All notices, requests, consents and other communications hereunder to any party
shall be deemed to be sufficient if contained in a written instrument delivered
in person or sent by telecopy, electronic transmission, nationally-recognized
overnight courier or first class registered or certified mail, return receipt
requested, postage prepaid, addressed to such party at the address set forth
below or such other address as may hereafter be designated in writing by such
party to the other parties:

(i) if to the Corporation, to:

Smart Balance, Inc.

(F/K/A Boulder Specialty Brands, Inc.)

6106 Sunrise Ranch Drive

Longmont, Colorado 80503

Telephone: (303) 682-1978

Facsimile:

Email:

Attention: Robert S. Gluck

with a copy to:

Davis & Kuelthau, S.C.

111 East Kilbourn Ave. Suite 1400

Milwaukee, WI 53202-6613

Telephone: (414) 225-1434

Facsimile: (414) 278-3634

Email: nmatar@dkattorneys.com

Attention. Norman Matar, Esq.

and

 

-16-



--------------------------------------------------------------------------------

Ellenoff Grossman & Schole LLP

370 Lexington Avenue, 19th Floor

New York, NY 10017

Telephone: (212) 370-1300

Facsimile: (212) 370-7889

Email: ellenoff@egsllp.com

Attention: Douglas S. Ellenoff, Esq

(ii) if to the Investors, to their respective addresses set forth on Annex 1
hereto.

(iii) if to the Investor’s Counsel, to

O’Melveny & Myers LLP

Times Square Tower

7 Times Square

New York, New York 10036

Telephone: 212-326-2000

Facsimile: 212-326-2061

Attn: Ilan S. Nissan, Esq.

All such notices, requests, consents and other communications shall be deemed to
have been delivered (a) in the case of personal delivery or delivery by
telecopy, on the date of such delivery, (b) in the case of dispatch by
nationally-recognized overnight courier, on the next business day following such
dispatch and (c) in the case of email, upon receipt of acknowledgement of
receipt (d) in the case of mailing, on the fifth business day after the posting
thereof.

Section 16. Modifications; Amendments; Waivers.

The terms and provisions of this Agreement may not be modified or amended except
pursuant to a writing signed by the Corporation and Investors holding at least a
majority of all Registrable Shares then outstanding. Any waiver of any provision
of this Agreement requested by any party hereto must be granted in advance, in
writing by the party granting such waiver; provided, however, that the holders
of a majority of all then outstanding Registrable Shares may grant a waiver on
behalf of all Investors. Notwithstanding anything to the contrary in this
Section 16, (a) no such modification, amendment or waiver shall reduce the
percentage of Registrable Shares required to amend or modify this Agreement or
the percentage of Registrable Shares required to waive the obligations of the
Corporation or the rights of the Investors hereunder, and (b) any such
modification, amendment or waiver that materially and adversely affects any
Investor with respect to the rights or obligations in respect of such Investor’s
Registrable Shares in a manner disproportionate to how it materially and
adversely affects the rights or obligations in respect of Registrable Shares of
other Investors shall not be effective without the prior written consent of such
holder.

 

-17-



--------------------------------------------------------------------------------

Section 17. Counterparts; Facsimile Signatures.

This Agreement may be executed in any number of original or facsimile
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement.

Section 18. Headings.

The headings of the various sections of this Agreement have been inserted for
convenience of reference only and shall not be deemed to be a part of this
Agreement.

Section 19. Governing Law; Consent to Jurisdiction and Venue; Waiver of Jury
Trial.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without giving effect to any law or rule that would cause
the laws of any jurisdiction other than the State of New York to be applied.

ANY ACTION OR PROCEEDING AGAINST THE PARTIES RELATING IN ANY WAY TO THIS
AGREEMENT MAY BE BROUGHT AND ENFORCED IN THE COURTS OF THE STATE OF NEW YORK OR
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, TO THE
EXTENT SUBJECT MATTER JURISDICTION EXISTS THEREFOR, AND THE PARTIES IRREVOCABLY
SUBMIT TO THE JURISDICTION OF BOTH SUCH COURTS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING. EACH OF THE PARTIES IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING IN THE COURTS OF THE STATE OF
NEW YORK LOCATED IN NEW YORK COUNTY OR THE SOUTHERN DISTRICT OF NEW YORK AND ANY
CLAIM THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN ANY INCONVENIENT FORUM. ANY JUDGMENT MAY BE ENTERED IN ANY COURT
HAVING JURISDICTION THEREOF.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

Section 20. Severability.

It is the desire and intent of the parties that the provisions of this Agreement
be enforced to the fullest extent permissible under the law and public policies
applied in each jurisdiction in which enforcement is sought. Accordingly, in the
event that any provision of this Agreement would be held in any jurisdiction to
be invalid, prohibited or unenforceable for any reason, such provision, as to
such jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction. Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining

 

-18-



--------------------------------------------------------------------------------

provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

Section 21. Independent Nature of Investor’ Obligations and Rights.

The obligations of each Investor hereunder are several and not joint with the
obligations of any other Investor hereunder, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor hereunder. Nothing contained herein or in any other agreement or
document delivered at any closing, and no action taken by any Investor pursuant
hereto or thereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement. Each
Investor shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement, and it
shall not be necessary for any other Investor to be joined as an additional
party in any proceeding for such purpose. Each Investor has been represented by
its own separate legal counsel in their review and negotiation of this
Agreement. The Corporation has elected to provide all Investors with the same
terms herein for the convenience of the Corporation and not because it was
required or requested to do so by the Investors.

Section 22. Free Writing Prospectus. Each Investor represents that it has not
prepared or had prepared on its behalf or used or referred to or distributed,
and agrees that it will not prepare or have prepared on its behalf or use or
refer to or, except as contemplated by this Agreement, distribute, any Free
Writing Prospectus with respect to the sale of its Registrable Shares pursuant
to the Registration Statement, in each case, without the prior written consent
of the Corporation not to be unnecessarily withheld and, in connection with any
underwritten offering, the underwriters. Any such Free Writing Prospectus
consented to by the Corporation and the underwriters, as the case may be, is
hereinafter referred to as a “Permitted Free Writing Prospectus.” The
Corporation represents and agrees that it has treated and will treat, as the
case may be, each Permitted Free Writing Prospectus as an Issuer Free Writing
Prospectus, including in respect of timely filing with the Commission, legending
and record keeping.

* * * *

 

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement on the date first written above.

 

SMART BALANCE, INC. (F/K/A BOULDER SPECIALTY BRANDS, INC.) By:        Name:  
Title:



--------------------------------------------------------------------------------

INVESTOR:   OZ MASTER FUND, LTD.   By: OZ Management, L.L.C., its Investment
Manager   By:          Name: Joel Frank     Title: Chief Financial Officer   OZ
Global Special Investments Master Fund, L.P.   By: OZ Management, L.L.C., its
Investment Manager   By:          Name: Joel Frank     Title: Chief Financial
Officer   GPC LVII, LLC   By: OZ Management, L.L.C., its Investment Manager  
By:          Name: Joel Frank     Title: Chief Financial Officer   Fleet
Maritime, Inc.   By: OZ Management, L.L.C., its Investment Manager   By:       
  Name: Joel Frank     Title: Chief Financial Officer



--------------------------------------------------------------------------------

INVESTOR:   Aragon Trading Company, L.P.   By:          Name: Brian Yeatman    
Title: General Partner



--------------------------------------------------------------------------------

INVESTOR:   Westmount Investments LLC   By:          Name: Robert J. Gillespie  
  Title: Principal



--------------------------------------------------------------------------------

INVESTOR:   Investcorp Interlachen Multi-Strategy Master Fund Limited   By:
Interlachen Capital Group LP   By:          Name: Gregg T. Colburn     Title:
Authorized Signatory



--------------------------------------------------------------------------------

INVESTOR:  

UBS AG

  By:          Name: Chris Coward     Title: Director



--------------------------------------------------------------------------------

INVESTOR:   Glenhill Capital Overseas Master Fund, L.P.  

By: Glenhill Capital Overseas G.P. Ltd.

  By:          Name: Glenn J. Krevlin     Title: Director



--------------------------------------------------------------------------------

INVESTOR:  

Glenhill Capital, L.P.

 

By: Glenhill Capital Management, LLC

  By:          Name: Glenn J. Krevlin     Title: Managing Member



--------------------------------------------------------------------------------

INVESTOR:

 

Glenview Capital Partners, L.P.

By:

  Glenview Capital Management, LLC its investment manager

By:

      

Name:

 

Richard Barrera

 

Title:

 

Managing Member

Glenview Institutional Partners, L.P. By:   Glenview Capital Management, LLC its
investment manager By:       

Name:

 

Richard Barrera

 

Title:

 

Managing Member

GCM Little Arbor Partners, L.P. By:   Glenview Capital Management, LLC its
investment manager

By:

      

Name:

 

Richard Barrera

 

Title:

 

Managing Member

GCM Little Arbor Institutional Partners, L.P. By:  

Glenview Capital Management, LLC its

investment manager

By:

      

Name:

 

Richard Barrera

 

Title:

 

Managing Member



--------------------------------------------------------------------------------

GCM Little Arbor Master Fund Ltd.

By:

  Glenview Capital Management, LLC its investment manager

By:

      

Name:

 

Richard Barrera

 

Title:

 

Managing Member

Glenview Capital Master Fund Ltd. By:   Glenview Capital Management, LLC its
investment manager By:       

Name:

 

Richard Barrera

 

Title:

 

Managing Member



--------------------------------------------------------------------------------

INVESTOR:

 

Fort Mason Partners, LP

By: Fort Mason Capital, LLC

By:     

Name:  

Dan German

Title:  

Managing Member



--------------------------------------------------------------------------------

INVESTOR:

 

Fort Mason Master, LP

By: Fort Mason Capital, LLC

By:     

Name:  

Dan German

Title:  

Managing Member



--------------------------------------------------------------------------------

INVESTOR:

 

Adage Capital Partners, L.P.

By:     

Name:  

D. Lehan

Title:  

C.O.O.



--------------------------------------------------------------------------------

INVESTOR:

 

Canyon Capital Advisors LLC, on behalf of its managed funds and accounts By:  
  

Name:  

Joshua S. Friedman

Title:  

Authorized Signatory



--------------------------------------------------------------------------------

INVESTOR:

 

Highbridge International LLC

By: Highbridge Capital Management, LLC

By:     

Name:  

Ari I. Storch

Title:  

Managing Director



--------------------------------------------------------------------------------

INVESTOR:

 

Old Lane, L.P. on behalf of

Old Lane US Master Fund, L.P.

By:     

Name:  

John Havens

Title:  

Managing Director



--------------------------------------------------------------------------------

INVESTOR:

 

Old Lane, L.P. on behalf of

Old Lane Cayman Master Fund, L.P.

By:     

Name:  

John Havens

Title:  

Managing Director



--------------------------------------------------------------------------------

INVESTOR:

 

Old Lane, L.P. on behalf of

Old Lane HMA Master Fund, L.P.

By:     

Name:  

John Havens

Title:  

Managing Director



--------------------------------------------------------------------------------

INVESTOR:

 

SF Capital Partners Ltd.

By:     

Name:  

Brian H. Davidson

Title:  

Managing Director



--------------------------------------------------------------------------------

INVESTOR:

 

Citigroup Global Markets, Inc.

By:     

Name:  

Tyler G. Dickson

Title:  

Managing Director



--------------------------------------------------------------------------------

INVESTOR:

 

Kings Road Investments LTD

By:

 

Kings Road

By:     

Name:  

Brandon L. Jones

Title:  

Co-head, Private Investments



--------------------------------------------------------------------------------

Annex I

OZ Master Fund, Ltd.

c/o Och-Ziff Capital Management Group, L.L.C.

9 West 57th St., 39th floor

New York, NY 10019

Telephone: (212) 790-0160

Facsimile: (212) 790-0060

Attn:  Joel M. Frank

  David Stonehill

OZ Global Special Investments Master Fund, L.P.

c/o Och-Ziff Capital Management Group, L.L.C.

9 West 57th St., 39th floor

New York, NY 10019

Telephone: (212) 790-0160

Facsimile: (212) 790-0060

Attn:  Joel M. Frank

  David Stonehill

GPC LVII, LLC

c/o Och-Ziff Capital Management Group, L.L.C.

9 West 57th St., 39th floor

New York, NY 10019

Telephone: (212) 790-0160

Facsimile: (212) 790-0060

Attn:  Joel M. Frank

  David Stonehill

Fleet Maritime, Inc.

c/o Och-Ziff Capital Management Group, L.L.C.

9 West 57th St., 39th floor

New York, NY 10019

Telephone: (212) 790-0160

Facsimile: (212) 790-0060

Attn:  Joel M. Frank

  David Stonehill

in each case, with a copy to:

O’MELVENY & MYERS LLP

Times Square Tower

7 Times Square

New York, New York 10036

Telephone: 212-326-2000

Facsimile: 212-326-2061

Attn: Ilan S. Nissan, Esq.



--------------------------------------------------------------------------------

Glenview Capital Partners, L.P.

c/o Glenview Capital Management, LLC

767 Fifth Avenue, 44th Floor

New York, NY 10153

phone: 212.812.4720

fax: 212.812.4701

Attn: Mark Horowitz

Glenview Institutional Partners, L.P.

c/o Glenview Capital Management, LLC

767 Fifth Avenue, 44th Floor

New York, NY 10153

phone: 212.812.4720

fax: 212.812.4701

Attn: Mark Horowitz

GCM Little Arbor Partners, L.P.

c/o Glenview Capital Management, LLC

767 Fifth Avenue, 44th Floor

New York, NY 10153

phone: 212.812.4720

fax: 212.812.4701

Attn: Mark Horowitz

GCM Little Arbor Institutional Partners, L.P.

c/o Glenview Capital Management, LLC

767 Fifth Avenue, 44th Floor

New York, NY 10153

phone: 212.812.4720

fax: 212.812.4701

Attn: Mark Horowitz

GCM Little Arbor Master Fund, Ltd.

c/o Glenview Capital Management, LLC

767 Fifth Avenue, 44th Floor

New York, NY 10153

phone: 212.812.4720

fax: 212.812.4701

Attn: Mark Horowitz



--------------------------------------------------------------------------------

Glenview Capital Master Fund Ltd.

c/o Glenview Capital Management, LLC

767 Fifth Avenue, 44th Floor

New York, NY 10153

phone: 212.812.4720

fax: 212.812.4701

Attn: Mark Horowitz

Glenhill Capital, L.P.

c/o Glenhill Capital Management, L.L.C.

598 Madison Ave., 12th Floor

New York, NY 10022

Telephone: (646) 432-0625

Facsimile: (646) 432-0666

Attn: Kevin Corb

Glenhill Capital Overseas Master Fund, L.P.

c/o Glenhill Capital Management, L.L.C.

598 Madison Ave., 12th Floor

New York, NY 10022

Telephone: (646) 432-0625

Facsimile: (646) 432-0666

Attn: Kevin Corb

in each case, with a copy to:

Glenhill Capital Management, L.L.C.

598 Madison Ave., 12th Floor

New York, NY 10022

Telephone: (646) 432-0605

Facsimile: (646) 432-0666

Attn: Glenn Krevlin

Adage Capital Partners, L.P.

200 Clarendon Street, 52nd Floor

Boston, MA 02116

Telephone: (617) 867-2800

Facsimile: (617) 867-2801

with a copy to:

SCHULTE ROTH & ZABEL LLP

919 Third Avenue

New York, NY 10022

Attn: Peter Halasz, Esq.



--------------------------------------------------------------------------------

SF Capital Partners Ltd.

c/o Stark Offshore Management, LLC

3600 South Lake Drive

St. Francis, WI 53235

Attn: Brian H. Davidson

Telephone: (414) 294-7000

Facsimile: (414) 294-7700

Investcorp Interlachen Multi-Strategy Master Fund Limited

c/o Interlachen Capital Group LP

800 Nicollet Mall, Suite 2500

Minneapolis, MN 55402

Attn: Gregg Colburn and Legal Department

Telephone: (612) 659-4407

Facsimile: (612) 659-4457

Aragon Trading Company, L.P.

P.O. Box 178

Glenbrook, NV 89413

Telephone: (916) 663-1823

Facsimile: (916) 663-1824

with a copy to:

John Yeatman

1313 Gold Hill Road

Newcastle, CA 95658

Canyon Capital Advisors LLC

9665 Wilshire Blvd.

Suite 200

Beverly Hills, CA 90212

Telephone: (310) 247-2700

Facsimile: (310) 247-2700

Citigroup Global Markets, Inc.

390 Greenwich St., 5th Floor

New York, NY 10013

Telephone: (212) 723-7916

Facsimile: (646) 291-5597

with a copy to:

Aren C. Leekong

Colleen Gerard

Brooke Gottshall

390 Greenwich St., 5th Floor

New York, NY 10013



--------------------------------------------------------------------------------

Kings Road Investments, LTD.

(Registration name: UBS Securities, LLC F/B/O Kings Road Investments Ltd.)

c/o Polygon Investment Partners LP

598 Madison Avenue 14th Floor

New York, NY 10022

with a copy to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Eleazer Klein, Esq.

Telephone: (212) 756-2376

Facsimile: (212) 593-5955

UBS AG

Attention: Chris Coward

1285 6th Ave

NY, NY 10019

Telephone: (212) 649-7588

Facsimile: (212) 713-6222

Fort Mason Master, LP

4 Embarcadero Ctr, Ste 2050

San Francisco, CA 94111

Attn: KC Lynch

Telephone: (415) 288-8100

Facsimile: (415) 288-8113

Fort Mason Partners, LP

4 Embarcadero Ctr, Ste 2050

San Francisco, CA 94111

Attn: KC Lynch

Telephone: (415) 288-8100

Facsimile: (415) 288-8113

Old Lane, L.P.

on behalf of Old Lane US Master Fund, L.P.

Old Lane L.P.

500 Park Avenue 2nd Floor

New York, NY 10022



--------------------------------------------------------------------------------

with a copy to:

Frederick Yoon/Steven Weiss

Old Lane L.P.

500 Park Avenue 2nd Floor

New York, NY 10022

Telephone: (212) 572-3206

Telephone: (212) 572-3293

Facsimile: (212) 572-2917

Old Lane, L.P.

on behalf of Old Lane HMA Master Fund, L.P.

Old Lane L.P.

500 Park Avenue 2nd Floor

New York, NY 10022

with a copy to:

Frederick Yoon/Steven Weiss

Old Lane L.P.

500 Park Avenue 2nd Floor

New York, NY 10022

Telephone: (212) 572-3206

Telephone: (212) 572-3293

Facsimile: (212) 572-2917

Old Lane, L.P.

on behalf of Old Lane Cayman Master Fund, L.P.

Old Lane L.P.

500 Park Avenue 2nd Floor

New York, NY 10022

with a copy to:

Frederick Yoon/Steven Weiss

Old Lane L.P.

500 Park Avenue 2nd Floor

New York, NY 10022

Telephone: (212) 572-3206

Telephone: (212) 572-3293

Facsimile: (212) 572-2917

Highbridge International LLC

c/o Highbridge Capital Management, LLC

9 West 57th Street, 27th Floor

New York, NY 10019

Attn: Ari J. Storch/Adam J. Chill

Telephone: (212) 287-4720

Facsimile: (212) 751-0755



--------------------------------------------------------------------------------

Westmount Investments LLC

350 West Passaic Street

Rochelle Park, NJ 07662

Phone Number: (201) 226-0701

Fax Number: (201) 226-0703

with copy to:

Robert J. Gillespie

c/o Westmount Investments LLC

350 West Passaic Street

Rochelle Park, NJ 07662



--------------------------------------------------------------------------------

ANNEX A

Plan of Distribution

The shares covered by this prospectus may be offered and sold from time to time
by the selling stockholders. The term “selling stockholder” includes pledgees,
donees, transferees or other successors in interest selling shares received
after the date of this prospectus from each selling stockholder as a pledge,
gift, partnership distribution or other non–sale related transfer. The number of
shares beneficially owned by a selling stockholder will decrease as and when it
effects any such transfers. The plan of distribution for the selling
stockholders’ shares sold hereunder will otherwise remain unchanged, except that
the transferees, pledgees, donees or other successors will be selling
stockholders hereunder. To the extent required, we may amend and supplement this
prospectus from time to time to describe a specific plan of distribution. The
selling stockholders will act independently of us in making decisions with
respect to the timing, manner and size of each sale.

The selling stockholders may make these sales at prices and under terms then
prevailing or at prices related to the then current market price. The selling
stockholders may also make sales in negotiated transactions. The selling
stockholders may offer their shares from time to time pursuant to one or more of
the following methods:

 

  •   ordinary brokerage transactions and transactions in which the
broker–dealer solicits purchasers;

 

  •   one or more block trades in which the broker–dealer will attempt to sell
the shares as agent but may position and resell a portion of the block as
principal to facilitate the transaction;

 

  •   purchases by a broker–dealer as principal and resale by the broker–dealer
for its account;

 

  •   an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •   public or privately negotiated transactions;

 

  •   on the New York Stock Exchange, American Stock Exchange, Nasdaq Capital
Market or Nasdaq Global Market (or through the facilities of any national
securities exchange or U.S. inter–dealer quotation system of a registered
national securities association, on which the shares are then listed, admitted
to unlisted trading privileges or included for quotation);

 

  •   through underwriters, brokers or dealers (who may act as agents or
principals) or directly to one or more purchasers;

 

  •   a combination of any such methods of sale; and

 

  •   any other method permitted pursuant to applicable law.



--------------------------------------------------------------------------------

In connection with distributions of the shares or otherwise, the selling
stockholders may:

 

  •   enter into hedging transactions with broker–dealers or other financial
institutions, which may in turn engage in short sales of the shares in the
course of hedging the positions they assume;

 

  •   sell the shares short after the effective date of the registration
statement of which this prospectus forms a part and redeliver the shares to
close out such short positions;

 

  •   enter into option or other transactions with broker–dealers or other
financial institutions which require the delivery to them of shares offered by
this prospectus, which they may in turn resell; and

 

  •   pledge shares to a broker–dealer or other financial institution, which,
upon a default, they may in turn resell.

In addition to the foregoing methods, the selling stockholders may offer their
shares from time to time in transactions involving principals or brokers not
otherwise contemplated above, in a combination of such methods or described
above or any other lawful methods. The selling stockholders may also transfer,
donate or assign their shares to lenders, family members and others and each of
such persons will be deemed to be a selling stockholder for purposes of this
prospectus. The selling stockholders or their successors in interest may from
time to time pledge or grant a security interest in some or all of the shares of
common stock, and if the selling stockholders default in the performance of
their secured obligations, the pledgees or secured parties may offer and sell
the shares of common stock from to time under this prospectus; provided however
in the event of a pledge or then default on a secured obligation by the selling
stockholder, in order for the shares to be sold under this registration
statement, unless permitted by law, we must distribute a prospectus supplement
and/or amendment to this registration statement amending the list of selling
stockholders to include the pledgee, secured party or other successors in
interest of the selling stockholder under this prospectus.

The selling stockholders may also sell their shares pursuant to Rule 144 under
the Securities Act, which permits limited resale of shares purchased in a
private placement subject to the satisfaction of certain conditions, including,
among other things, the availability of certain current public information
concerning the issuer, the resale occurring following the required holding
period under Rule 144 and the number of shares being sold during any three–month
period not exceeding certain limitations. Sales through brokers may be made by
any method of trading authorized by any stock exchange or market on which the
shares may be listed or quoted, including block trading in negotiated
transactions. Without limiting the foregoing, such brokers may act as dealers by
purchasing any or all of the shares covered by this prospectus, either as agents
for others or as principals for their own accounts, and reselling such shares
pursuant to this prospectus.

The selling stockholders may effect such transactions directly, or indirectly
through underwriters, broker–dealers or agents acting on their behalf. In
effecting sales,



--------------------------------------------------------------------------------

broker–dealers or agents engaged by the selling stockholders may arrange for
other broker–dealers to participate. Broker–dealers or agents may receive
commissions, discounts or concessions from the selling stockholders, in amounts
to be negotiated immediately prior to the sale (which compensation as to a
particular broker–dealer might be in excess of customary commissions for routine
market transactions).

NASD Notice to Members 88-101 states that in the event a selling stockholder
intends to sell any of the shares registered for resale in this registration
statement through a member of the NASD participating in a distribution of our
securities, such member is responsible for insuring that a timely filing is
first made with the Corporate Finance department of the NASD and disclosing to
the NASD the following:

 

  •   it intends to take possession of the registered securities or to
facilitate the transfer of such certificates;

 

  •   the complete details of how the selling stockholders shares are and will
be held, including location of the particular accounts;

 

  •   whether the member firm or any direct or indirect affiliates thereof have
entered into, will facilitate or otherwise participate in any type of payment
transaction with the selling stockholders, including details regarding any such
transactions; and

 

  •   in the event any of the securities offered by the selling stockholders are
sold, transferred, assigned or hypothecated by any selling stockholder in a
transaction that directly or indirectly involves a member firm of the NASD or
any affiliates thereof, that prior to or at the time of said transaction the
member firm will timely file all relevant documents with respect to such
transaction(s) with the Corporate Finance Department of the NASD for review.

The Corporation has advised the selling stockholders that the anti-manipulation
rules of Regulation M under the Exchange Act may apply to sales of shares in the
market and to the activities of the selling stockholders and their affiliates.

In offering the shares covered by this prospectus, the selling stockholders, and
any broker–dealers and any other participating broker–dealers who execute sales
for the selling stockholders, may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with these sales. Any profits
realized by the selling stockholders and the compensation of such broker–dealers
may be deemed to be underwriting discounts and commissions.

The Corporation is required to pay all of the Corporation’s fees and expenses
incident to the registration of the shares as well as certain of the expenses of
the selling stockholders.

The Corporation has agreed to indemnify the selling stockholders against certain
losses, claims, damages and liabilities, including liabilities under the
Securities Act.



--------------------------------------------------------------------------------

ANNEX B

 

    Name of Selling Stockholder

 

  A. SMART BALANCE, INC. (F/K/A BOULDER SPECIALTY BRANDS, INC.)

QUESTIONNAIRE FOR SELLING STOCKHOLDERS

SENT ON: [            ], 200  

PLEASE RETURN BY: [            ], 200  

This Questionnaire is being furnished to all selling stockholders of Smart
Balance, Inc. (F/K/A Boulder Specialty Brands, Inc.), a Delaware corporation
(the “Company”), and relates to certain information required to be disclosed in
the registration statement (the “Registration Statement”) being prepared on
behalf of you and the Company for filing with the United States Securities and
Exchange Commission (the “SEC”).

Selling stockholders of the Company may be personally liable under the federal
securities laws of the United States if the Registration Statement contains any
statement which is false or misleading as to any material fact or omits to state
any material fact necessary in order to make the statements therein not false or
misleading.

Your careful completion of this Questionnaire will help ensure that the
Registration Statement will be complete and accurate. Careful consideration of
the instructions and definitions contained in the endnotes to various items is
essential to an understanding of the questions.

PLEASE PROVIDE A RESPONSE TO EVERY QUESTION, indicating “None” or “Not
Applicable” where appropriate. Please complete, sign, and fax one copy of this
Questionnaire NO LATER THAN [            ], 200   to:

[            ]

Unless stated otherwise, answers should be given as of the date you complete
this Questionnaire. However, it is your responsibility to inform us of any
changes that may occur to your situation between the date you complete the
Questionnaire and the effective date of the Registration Statement. If there is
any situation about which you have any doubt, please give relevant facts so that
the information may be reviewed.



--------------------------------------------------------------------------------

QUESTIONNAIRE

STOCK OWNERSHIP

 

Item 1. Beneficial Ownership.

a. Deemed Beneficial Ownership. Please state the amount of securities of the
Company you own as of [            ], 200  , assuming, if applicable, the
conversion of your shares of Preferred Stock into, and exercise of warrants for,
shares of Common Stock. (If none, please so state in each case.)

 

Amount Beneficially Owned1

  

Number of Shares of Common Stock Owned

(on an as-converted basis, as applicable)

Total Shares:   

________________________________________

Of such shares:

 

Shares as to which you have sole voting power:

  


________________________________________

Shares as to which you have shared voting power:

  

________________________________________

Shares as to which you have sole investment power:

  

________________________________________

Shares as to which you have shared investment power:

  

________________________________________

Please state the number of shares owned by family members, trusts and other
organizations with which you have a relationship, and any other shares of which
you may be deemed to be the “beneficial owner”1:    Total Shares:   

________________________________________

Of such shares:

 

Shares as to which you have sole voting power:

  


_________________________________

Shares as to which you have shared voting power:

  

_________________________________

Shares as to which you have sole investment power:

  

_________________________________

Shares as to which you have shared investment power:

  

_________________________________



--------------------------------------------------------------------------------

Shares which you will have a right to acquire before [date 60 days from expected
filing date], through the exercise of options, warrants or otherwise:  
_________________________________ Shares of Common Stock you intend to offer for
sale pursuant to the Registration Statement:   _________________________________
Shares of Common Stock that you will hold after the offering for sale of Common
Stock that is the subject of the Registration Statement:  
_________________________________ Do you have any present plans to exercise
options or otherwise acquire, dispose of or transfer shares of Common Stock (on
an as-converted basis) of the Company between the date you complete this
Questionnaire and [date 60 days from expected filing date]?  

Answer:

If so, please describe.

b. Pledged Securities. If any of such securities have been pledged or otherwise
deposited as collateral or are the subject matter of any voting trust or other
similar agreement or of any contract providing for the sale or other disposition
of such securities, please give the details thereof.

Answer:

c. Disclaimer of Beneficial Ownership. Do you wish to disclaim beneficial
ownership1 of any of the shares reported in response to Item 1(a)?

Answer:

If the answer is “Yes”, please furnish the following information with respect to
the person or persons who should be shown as the beneficial owner(s)1 of the
shares in question.

 

Name and Address of


Actual Beneficial Owner

  

Relationship of


Such Person To You

  

Number of Shares


Beneficially Owned

                 



--------------------------------------------------------------------------------

Item 2. Major Shareholders. Please state below the names of persons or groups
known by you to own beneficially1 more than 5% of the Company’s Common Stock.

Answer:

 

Item 3. Change of Control. Do you know of any contractual arrangements,
including any pledge of securities of the Company, the operation of which may at
a subsequent date result in a change of control of the Company?

Answer:

 

Item 4. Relationship with the Company. Please state the nature of any position,
office or other material relationship you have, or have had within the past
three years, with the Company or its affiliates.

 

Name

  

Nature of Relationship

     

 

Item 5. Correct Name. Please confirm that your name or your organization’s name,
as it appears on the signature page to this Questionnaire, is exactly as it
should appear in the “Principal and Selling Stockholder” section of the
Registration Statement:

 

¨ Yes, this name is correct.

 

¨ No, the correct name should be:

 

_________________________________



--------------------------------------------------------------------------------

SIGNATURE

If at any time any of the information set forth in my responses to this
Questionnaire has changed due to passage of time, or any development occurs
which requires a change in any of my answers, or has for any other reason become
incorrect, I agree immediately to furnish to the individual to whom a copy of
this Questionnaire is to be sent, as indicated and at the address shown on the
first page hereof, any necessary or appropriate correcting information.
Otherwise, the Company is to understand that the above information continues to
be, to the best of my knowledge, information and belief, complete and correct.

I understand that the information that I am furnishing to you herein will be
used by the Company in the preparation of its Registration Statement on Form
S-[1] and hereby consent to the inclusion of such information in the
Registration Statement.

 

      Name of Stockholder:      Date: _______________, 200_     Signature:     
      Print Name:            Title (if applicable):            Address:         
           Street                City                        State             
           Zip Code                Telephone Number                Facsimile
Number



--------------------------------------------------------------------------------

ENDNOTE

 

--------------------------------------------------------------------------------

 

1. Beneficial Ownership. You are the beneficial owner of a security, as defined
in Rule 13d-3 under the Securities Exchange Act of 1934 (the “Exchange Act”), if
you, directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise have or share: (1) voting power, which includes the
power to vote, or to direct the voting of, such security, and/or (2) investment
power, which includes the power to dispose, or to direct the disposition of,
such security. You are also the beneficial owner of a security if you, directly
or indirectly, create or use a trust, proxy, power of attorney, pooling
arrangement or any other contract, arrangement, or device with the purpose or
effect of divesting yourself of beneficial ownership of a security or preventing
the vesting of such beneficial ownership.

You are deemed to be the beneficial owner of a security if you have the right to
acquire beneficial ownership of such security at any time within sixty days
including, but not limited to, any right to acquire such security (a) through
the exercise of any option, warrant or right, (b) through the conversion of a
security, or (c) pursuant to the automatic termination of, or the power to
revoke a trust, discretionary account, or similar arrangement.

Ordinarily, shares held in the name of your spouse or minor child should be
considered as beneficially owned by you absent special circumstances to indicate
that you do not have, as a practical matter, voting power or investment power
over such shares. Similarly, absent countervailing facts, securities held in the
name of relatives who share your home are to be reported as being beneficially
owned by you. In addition, securities held for your benefit in the name of
others, such as nominees, trustees and other fiduciaries, securities held by a
partnership of which you are a partner, and securities held by a corporation
controlled by you should be regarded as beneficially owned by you.

This definition of beneficial ownership is very broad; therefore, even through
you may not actually have or share voting or investment power with respect to
securities owned by persons in your family or living in your home, you should
include such shares in your beneficial ownership disclosure and may then
disclaim beneficial ownership of such securities. Please note, however, that
shares in which you have an economic interest but over which you have no voting
or investment control (for example, shares in a trust of which you are the
beneficiary but not the trustee) are not deemed beneficially owned by you for
the purposes of this questionnaire.

 